Lesinski, C. J.
(dissenting). The notice question presented by this appeal should be resolved by following the well-established principles enunciated in Williams v Chrysler Corp, 29 Mich App 398, 401-402; 185 NW2d 403, 404 (1971):
"The determination of whether the employer had notice of a compensable injury is a question of fact for the board. West v Northern Tree Co, 365 Mich 402; 112 NW2d 423 (1961); Banks v Packard Motor Car Co, 328 Mich 513; 44 NW2d 166 (1950); Clark v Apex Foundry, Inc, 7 Mich App 684; 153 NW2d 182 (1967). Review by an appellate court of a factual determination made by the Workmen’s Compensation Appeal Board is limited to an inquiry whether there is any evidence whatever to support the determination of the appeal board. Clark v Apex Foundry, Inc, supra; Const 1963, art 6, § 28.”
Since notice is a question of fact for the appeal *734board, the board’s finding that the employer had notice of a compensable injury should not be disturbed on appeal. The board concluded:
"There is no dispute that defendant had knowledge of plaintiffs amputation and resulting disability. Plaintiff called defendant’s medical service and was sent group insurance forms.”
Although we might come to a different conclusion as to the existence of notice if our review were afresh, the plaintiff’s contact with defendant’s medical services sufficiently satisfies the "any evidence whatsoever” standard of review.
I vote to affirm.